—In a proceeding pursuant to Election Law § 16-102, inter alia, to enjoin the appellant, Arnold B. Firestone, from acting as or representing himself to be the County Chairperson of the Suffolk County Committee of the Independence Party of the State of New York, the appeal is from so much of a judgment of the Supreme Court, Suffolk County (D’Emilio, J.), dated September 2, 1999, as granted that branch of the petition which was to enjoin Arnold B. Firestone from “acting as or representing himself to be the County Chairperson of the Suffolk County Committee of the Independence Party until such time as he may be so elected, pursuant to the rules and regulations of the Suffolk County Committee of the Independence Party as adopted on September 23, 1998”.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
As Arnold B. Firestone did not commence a timely and procedurally proper proceeding to challenge the position of Frank M. MacKay as County Chairperson of the Suffolk County Committee of the Independence Party, the Supreme Court properly enjoined Firestone from holding himself out to be the chairperson (see, Matter of MacKay v Essenberg, 264 AD2d 700). S. Miller, J. P., Friedmann, Florio and Smith, JJ., concur.